                                                 Case 3:18-cv-01865-RS Document 107 Filed 12/11/18 Page 1 of 1


  NGBM>= LM9M>L =BLMKB<M <HNKM                                                                                                                                                                   <HNKM NL> HGER
 GHKMA>KG =BLMKB<M H? <9EB?HKGB9                                                                                                          (
                 <9G= 102
             '<9G= KWh+ -5,/-.5(                                                              0;52A5 @524 9=AB@C3B9>=A >= =5FB ?275(
.S+ <HGM9<M I>KLHG ?HK MABL HK=>K                                               /S+ <HGM9<M IAHG> GNF;>K                                                0+ <HGM9<M >F9BE 9==K>LL
Ila Friend                                                                      (562) 366-8500                                                            ifriend@dwkesq.com
.T+ 9MMHKG>R G9F> '[X V[XXWdW`f(                                                /T+ 9MMHKG>R IAHG> GNF;>K                                               0+ 9MMHKG>R >F9BE 9==K>LL
Sue Ann Salmon Evans                                                             (562) 366-8500                                                           sevans@dwkesq.com
1+ F9BEBG@ 9==K>LL 'BG<EN=> E9P ?BKF G9F>) B? 9IIEB<9;E>(                                                 2+ <9L> G9F>                                                                              3+ <9L> GNF;>K
Dannis Woliver Kelley
115 Pine Avenue, Suite 500                                                                                 State of California v. Ross, et al.                                                       3:18-cv-01865
Long Beach, CA 90802
                                                                                                          5+ MABL MK9GL<KBIM HK=>K BL ?HK7
4+ <HNKM K>IHKM>K G9F> ' ?HK ?MK) E>9O> ;E9GD 9G= *-+*. )/1%H " ?MK                                       " 9II>9E           " <KBFBG9E         " B` Xad_S bSgbWd[e 'GHM>7 <agdf adVWd Xad fdS`eUd[bfe _gef TW SffSUZWV(
Belle Ball                                                                                                " GHG*9II>9E       4 <BOBE
                                                                                                                             "                  <C97 =a `af geW fZ[e Xad_8 geW ?ad_ <C9/1+


6+ MK9GL<KBIM'L( K>JN>LM>= 'LbWU[Xk badf[a`'e( S`V VSfW'e( aX bdaUWWV[`Y'e( Xad iZ[UZ fdS`eUd[bf [e dWcgWefWV() Xad_Sf'e( & cgS`f[fk S`V VW^[hWdk fkbW7

                                                                                         T+       L>E><M ?HKF9M'L( './1,) ,*- 2335AA 9A 9=3;C454
 S+     A>9KBG@'L( 'HK IHKMBHGL H? A>9KBG@L(                                                                                                            U+        =>EBO>KR MRI> ' <ZaaeW a`W bWd ^[`W(
                                                                                                  E9B8 ?C@382A5 >6 0+-' B5FB' ?2?5@ >@ 3>=45=A54(&

      =9M>          CN=@>             MRI>                    IHKMBHG                       I=?        M>QM,9L<BB    I9I>K   <HG=>GL>=    ><? 9<<>LL   HK=BG9KR       .1*=Sk   >QI>=BM>=    0*=9R     =9BER      AHNKER     K>9EMBF>
                                                 BX dWcgWef[`Y ^Wee fZS` Xg^^ ZWSd[`Y)    'W_S[^(        'W_S[^(               'W_S[^(       'iWT(     '0-*VSk(                 '4*VSk(             'GWjf VSk(    '/ Zde(
                     '[`[f[S^e(    'W+Y+ <F<(   ebWU[Xk badf[a` 'W+Y+ i[f`Wee ad f[_W(        m
12/07/2018            RS                                                                      "           "           "          "            "          "             "         "          "         "            "          "




                                                                                                                                                                                             m
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
.-+ 9==BMBHG9E <HFF>GML) BGLMKN<MBHGL) JN>LMBHGL) >M<7




HK=>K & <>KMB?B<9MBHG '..+ & ./+( ;k e[Y`[`Y TW^ai) B UWdf[Xk fZSf B i[^^ bSk S^^ UZSdYWe 'VWbae[f b^ge SVV[f[a`S^(+                                                             ./+ =9M>
..+ LB@G9MNK>
                                                                                                                                                                                 12/11/2018


        Clear Form                                                                                                                                                                          Save as new PDF
